Case 19-10562   Doc 77-1 Filed 05/10/19 Entered 05/10/19 16:43:55   Desc to
                     attach PDF - Exhibit A Page 1 of 4
Case 19-10562   Doc 77-1 Filed 05/10/19 Entered 05/10/19 16:43:55   Desc to
                     attach PDF - Exhibit A Page 2 of 4
Case 19-10562   Doc 77-1 Filed 05/10/19 Entered 05/10/19 16:43:55   Desc to
                     attach PDF - Exhibit A Page 3 of 4
Case 19-10562   Doc 77-1 Filed 05/10/19 Entered 05/10/19 16:43:55   Desc to
                     attach PDF - Exhibit A Page 4 of 4
